Citation Nr: 1605337	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease of the lumbar spine, to include as secondary to a lower extremity neurologic disorder.

3.  Entitlement to service connection for a bilateral lower extremity neurologic disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Marines from May 1946 until July 1946, and with the United States Army from September 1948 until April 1954.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, August 2009, and May 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed disorders.
 
The Veteran testified via video before the undersigned Veterans Law Judge at a hearing held in December 2015.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Asthma is not related to service, to include in-service exposures form burn pits.

2.  A low back disorder, to include arthritis, did not manifest during service or within one year of separation from service, and is not related to service or a service-connected disability.

3.  A current neurologic disorder of the lower extremities did not manifest during service or within one year of separation from service, and is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2015).

3.  The criteria for service connection for a neurologic disorder of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran is seeking service connection for a low back disorder, bilateral lower extremity disorders, and a respiratory disorder claimed as asthma.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

To the extent that the Veteran's claims relate specifically to arthritis or an organic disease of the nervous system, these are both a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran has asserted that a current low back disorder may be related to a current lower extremity disorder, and vice-versa.  In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service Connection for Asthma

The Veteran has contended - including during his 2015 hearing before the undersigned - that while he was stationed in Germany following the end of World War II, he was exposed to smoke from "burn pits" around the "German soldier prison camp" which he was guarding.  This was the "first time he noticed any kind of breathing difficulty," and he recalled going to sick call for treatment of bronchitis.  He now believes that the subsequent onset of asthma is related to such exposure.  In a November 2009 statement the Veteran asserted that he had been "diagnosed with asthma while in the military," and in February 2010, he stated that he had been treated for asthma while in Germany, in 1948 and 1949.

In previous claims not on appeal, service connection for chronic obstructive pulmonary disease (COPD), a disease with which the Veteran has been diagnosed for many years, was denied.  A claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board construes all communications from a veteran in the light most favorable to their claim.  Here, the Board has carefully reviewed all statements from the Veteran and his representative - including during his hearing when the undersigned clarified the nature of the matters on appeal.  Given that service connection for COPD has already been denied in an unappealed decision, and that the Veteran has made multiple specific references to asthma rather than a more generalized lung disorder, the Board has limited its review of the claim to the issue of entitlement to service connection for a lung disorder other than COPD, to include asthma. 

Service treatment records are silent for any symptoms or treatment referable to the lungs other than a June 1950 radiographic report which showed that the lung fields were clear, and the overall impression was of an "essentially negative chest" x-ray.  Thereafter, on separation examination in April 1954, the lungs were "normal."

In May 1976 - more than two decades after separation from service, the Veteran reported that in July or August 1975 he "began having shortness of breath."  At the time of evaluation, he reported marked shortness of breath, heart fluttering, and difficulty breathing.  These symptoms would "come and go," but had "more or less continued since the onset."  Evaluation with x-ray imaging led to the diagnosis of "obstructive airway disease."

An April 1993 letter from a private physician indicated that he had been "treating [the Veteran] for many years" and that the Veteran complained of chronic hoarseness and recurring sore throats since service.  These conditions were worsened by exposure to cold weather, and his cough was productive of yellow sputum.  The private physician indicated that the Veteran was "plagued by continued shortness of breath, dizziness, and unsteadiness," but did not state that any current breathing or asthmatic disorder was related to service.  Additional reports from 1993 indicated that shortness of breath was aided by the use of an inhaler, though at no time was asthma diagnosed.

On VA examination in 2002 the Veteran reported that he had difficulty breathing, and this had gotten worse over the years.  The examiner described the Veteran's history as "somewhat uncertain" because the Veteran initially reported using a nasal spray with regularity, but then he denied such use.  He denied ever having seen an allergist, and did not believe that he had hay fever.  The impression was of nasal congestion, possibly secondary to rhinitis medicamentosa.

In March 2004, January 2005, and March 2005 nursing notes, in describing the Veteran's medical history, expressly indicated that there was no history of asthma or other lung disease, though at the time an inhaler was among the Veteran's active medications.

Four years later, in July 2006, the Veteran told a VA examiner that difficulty breathing began during service, and that he had been given an inhaler at that time, but was "not sure if he was ever diagnosed with asthma."  He actively complained of dyspnea on exertion and some upper respiratory symptoms.  Following a physical examination and review of x-ray imaging, the examiner diagnosed allergic rhinitis and possible obstructive lung disease, as well as "a question of restrictive lung disease," and it was suggested that coronary artery disease "may be contributing to his dyspnea on exertion."
 
On x-ray examination in August 2009, following a coronary artery bypass, there was a "question of atelectasis or early infiltrate at the left lung base."  In September 2009 the Veteran denied any history of asthmatic attacks, as well as dyspnea on exertion or at rest and COPD.  March 2010 and November 2009 treatment notations clarified that although the Veteran was prescribed an inhaler, it was specifically for treatment of COPD, not asthma.

An August 2010 VA pulmonary clinic note indicated that the Veteran was "a little bit short of breath particularly with exertion."  The evaluating physician commented that given his underlying lung condition, i.e., COPD, "upper respiratory illness would affect his lower respiratory tract," and on examination there were marked diminished breath sounds bilaterally.  The conclusion was that the Veteran had "severe chronic obstructive pulmonary disease," but no other respiratory disorders were identified.

In August 2012, the Veteran reported for routine follow-up treatment for his COPD, and from "a breathing perspective, he was doing 'about the same' as always."  This included becoming winded while walking, and needing to stop for a few seconds to catch his breath.  Asthma was again listed among ongoing problems.  In an unrelated September 2013 treatment note, asthma was listed among the Veteran's current disorders, for which he was using an inhaler.

The Veteran's medical history with respect to respiratory symptoms is exceptionally complex.  He has testified that he believes asthma may be related to exposure to burn pits while stationed as a guard in Germany, and the Board finds his account of being near such fires to be admissible.  The Veteran has repeatedly stated that he was diagnosed with asthma during service; however service treatment records - which appear to be otherwise complete - reflect no such diagnosis or reports of respiratory symptoms.  The Board also notes that on separation examination in 1954 the lungs were "normal" and there was no history indicated of a respiratory disorder.  While the Veteran may genuinely recall that a diagnosis was made more than 50 years ago, the record simply does not reflect it.

Additionally weighing against the Veteran's contentions is the fact that in May 1976, he affirmatively endorsed that symptoms shortness of breath began approximately one year prior, and he failed to report a prior history of asthma or asthmatic symptoms.  Silence in a medical record can be weighed against lay testimony if the alleged symptoms would ordinarily have been recorded in the medical record.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7)).  His affirmative endorsement of respiratory symptoms without mention of any related history prior to 1975 is weighed against the Veteran's claim that asthma had its onset, and was diagnosed, during service.

While his reports of events which he directly witnessed - such as the presence of a burn pit - are admissible, the Veteran's assertions that a current asthmatic disorder is related to an in-service event or injury more than sixty years ago are well beyond his lay competence, Layno v. Brown, 6 Vet. App. 465 (1994), and are thus of little value in substantiating his claim of service connection.

In short, the Board is left without probative evidence linking asthma, or any related respiratory disorder, to service.  Without such evidence the Board cannot grant the benefit sought.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

During his 2015 hearing before the undersigned, the Veteran's representative described that the Veteran injured his low back "numerous times" during service, including when his back struck the open hatch of a tank in which he was riding during a field exercise.  He was given anti-inflammatories, and he was told he had incurred a muscle strain that he would have for the rest of his life.  Due to the injury, the Veteran was restricted from being deployed to Korea, and he stated that he has experienced continuous symptoms since the injury.  Regrettably, military personnel records which may confirm the deployment restriction cannot be obtained, and the Board may only rely on that evidence with which it is presented.  Nonetheless, the Veteran's account of having injured has back is admissible, as this is an event which he is capable of having observed.

Service treatment records show no complaints or treatment referable to the back and on separation examination in April 1954, the spine was normal.  In May 1976 the Veteran reported the onset of headaches and pain in the left arm and left leg followed by back pain beginning in July or August 1975.  He was diagnosed with conversion reaction, obstructive airway disease, type IV hyperlipidemia, and depression.  

Less than a year later, in January 1977, he reported pain across his lumbar spine, which was constant and without radiation.  X-ray imaging was taken, and the spine was normal.  In November 1982, there was a report of "lower back pain" and a history of kidney stones was noted.  The pain had been present for two weeks, and span across the lumbosacral spine.  Radiographic imaging was completed, and the assessment was degenerative arthritis at the L4-5 level. 

Treatment records show ongoing - if only periodic - complaints regarding the low back, and in August 2008 he reported gradually worsening low back pain, while expressly denying any precipitating event.  A magnetic resonance imaging (MRI) study was done, and in September 2008 those images were compared with new MRI images.  The impression was of degenerative stenosis involving multiple levels of the lumbar spine.  There was no traumatic arthritis seen or noted.

As the foregoing shows, objective clinical imaging and evaluation confirms that the Veteran has arthritis of the low back.  However, while he has more recently asserted that pain has been ongoing since an in-service injury, his 1976 and 1982 reports for treatment purposes reflect that symptoms did not have their onset until many years after separation, and have not been continuous even since that time.  In light of this, his August 2008 endorsement of gradual onset without traumatic injury is found to be exceptionally probative as it is otherwise highly consistent with the record and his prior assertions.

With regard to the Veteran's assertions that he injured his back during service, the Board again finds this to be admissible evidence.  However, whether an in-service injury caused or is related to the remote onset of degenerative arthritis decades after separation from service, is a complex medical determination well beyond the Veteran's lay competence.  Layno, 6 Vet. App. 465.  The Board is thus left with a report of an in-service muscle strain, evidence of onset of new back pain in 1975 and again 1982, and the eventual diagnoses of gradual onset degenerative changes of the lumbar spine, but no probative evidence that such onset is related to service.

Finally, to the extent that the Veteran contends that his low back disorder is related to a lower extremity disorder, service connection for a lower extremity disorder has not been established and thus cannot be the basis for awarding service connection for a low back disorder on a secondary basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for a Bilateral Lower Extremity Disorder

During his 2015 hearing before the undersigned, the Veteran reported that a lower extremity disorder, which he described as neuropathy, began to manifest concurrently with his low back symptoms.  For the sake of clarity, service connection for residuals of a healed left foot injury has previously been established, and is unrelated to the current claim.  Rather, the Veteran is seeking service connection for neurologic symptoms, such as numbness and loss of strength of the lower extremities.

Service treatment records reflect no complaints or treatment regarding neurologic symptoms of the lower extremities, and on separation examination in April 1954 the lower extremities were normal.

Following separation from service, the Veteran's medical history include a myocardial infarction (i.e., heart attack) in August 1981, and cerebrovascular accidents (i.e., strokes), in 1976, 1983, and 1988.  On VA examination in May 1976 the Veteran reported the onset of pain and aching in his left arm and leg in July or August 1975.  In July 1982 he reported a gradual onset of speech disturbance and left side weakness beginning in 1975, and progressing since that time.  On VA examination, it was determined that motor difficulty on the left side was not on an "organic basis" and there was no objective sign of weakness in the left arm or left leg.  The examiner noted inconsistencies in the presentation of symptoms, for example the Veteran moved his left side extremities "very hesitantly at times but at other times [had] good flowing smooth coordinated movements of the left arm."  There was a "give and go pattern of weakness," and while the Veteran sometimes manually lifted his leg to move it, "when he swung from a sitting to a lying down position, [he] lifted the left leg independently."  The examiner concluded that the Veteran did not have any objective neurological deficit, and opined that "his motor deficit[s] are on a psychiatric basis."

In July 1992, six weeks after a quadruple coronary artery bypass graft, the Veteran presented with a two to three week history of right lower extremity swelling, and increased soreness up the right mid-thigh.  At that time, a history of trauma was denied.  In December 1995, x-ray imaging confirmed "early degenerative joint disease" of the left knee.

In April 1996 the Veteran reported a history of multiple strokes, with "tingling and numbness in both thigh[s]" since the most recent stroke in 1988; symptoms were generally greater on the right than the left.  Evaluation revealed decreased pinprick and light touch sensation in the anterior, medial, and lateral aspects of both thighs, knees, and the upper portions of the legs.  There was residual weakness in the left leg, while right leg strength was normal.  The evaluator suggested that it was unclear whether numbness and tingling were secondary to one or more past strokes.

By January 2004, x-ray imaging verified early degenerative changes in both knees, and on neurologic evaluation in June 2001 he reported deep tendon reflexes were 1+ in both knees, Achilles reflexes were absent, and strength was four out of five in the legs.  Diagnoses included peripheral neuropathy.

During a July 2009 neurologic examination, sharp pain radiating into the left leg was endorses, and was aggravated by prolonged sitting.  The Veteran reported pain in the knees affecting ambulation, and a history of left side weakness - predominantly in the foot - since 1956.  Mental status was normal, and deep tendon reflexes in the lower extremities were decreased bilaterally.  Stocking distribution sensory loss was present, and he walked with a cane.  The conclusion was that the Veteran had diabetes-induced peripheral neuropath.  Based on a largely similar presentation, a neurologist reached the same conclusion in June 2010 following neurologic evaluation.

The Veteran underwent a VA examination related to a claim of service connection for diabetes in January 2011, and at that time he reported bilateral knee pain as well as left foot drop since 1956.  Strength testing in the lower extremities could not be completed due to pain, but deep tendon reflexes were noted to be decreased bilaterally.  The Veteran described numbness and tingling in the lower extremities for several years, and he stated that he had no feeling in his lower extremities, but denied other neurologic symptoms related to bladder or bowel impairment.  Physical evaluation confirmed that vibratory sensation was absent in the lower
extremities up to the knee in a stocking glove pattern.  Sensation to light touch and pinprick was similarly absent up to the knees bilaterally.  The diagnosis was of "severe lower extremity sensorineuropathy" due to diabetes mellitus type II.

Although the Veteran asserts that neurologic symptoms of the lower extremities are related to service, such assertions are not admissible as probative evidence.  The Veteran may comment on observed symptoms, such as pain, tingling, and numbness, Layno, but associating such symptoms with service or a service-connected disability is a complex medical determination beyond the scope of his expertise.

As the forgoing evidence shows, the Veteran's history of neurologic symptoms began in the left leg in 1975, and did not include both extremities until 1992, according to the Veteran's own reports to healthcare professionals.  There is no evidence - other than the Veteran's own inadmissible assertions - to suggest that a current bilateral lower extremity disorder had its onset during service, or as a result of service.  Instead, clinical diagnostic testing and evaluation has shown that his current symptoms are due to peripheral neuropathy, secondary to nonservice-connected diabetes.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran in April and October 2009, prior to the initial adjudication of the respective claims on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

During his hearing before the undersigned, the Veteran asserted that military personnel records would confirm his contention that he was not permitted to deploy to a Korea "because of his back condition."  In January 2010 VA issued a formal finding of unavailability with regard to the Veteran's personnel file, following an October 2009 request sent to the National Personnel Records Center (NPRC) in relation to a claim of service connection for PTSD, which is not currently on appeal.  The NPRC informed VA that the Veteran's personnel record was regrettably "fire-related," indicating that the records were destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis above has been undertaken with this heightened duty in mind; the unavailability of records, however, does not lower the legal standard for substantiating a claim.  Rather, the unavailability of records increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As discussed above, service treatment records are silent as to any complaints or treatment referable to the low back or neurological symptoms of the lower extremities other than an already service-connected (and unrelated) left foot disability.  While there is an instance of respiratory complaints in 1950, there was no clinical evidence of an underlying disorder.  The Board recognizes the Veteran's admissible reports of having injured his low back, and airborne exposure, however such reports are of little probative value in establishing the onset of a chronic injury related to any current symptoms.  To the extent that he now asserts a relationship between current asthma, low back, or lower extremity symptoms and service, such conclusory and generalized statements regarding a nexus between a current disorder and service are not enough to entitle the Veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for asthma is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral lower extremity disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


